Citation Nr: 0731960	
Decision Date: 10/10/07    Archive Date: 10/23/07

DOCKET NO.  04-34 972	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The veteran served on active duty from April 1969 to January 
1971, which included service in the Republic of Vietnam.    

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), in 
St. Louis, Missouri.  In March 2006, the Board remanded the 
claim for the purpose of obtaining additional medical 
information.  The claim was returned to the Board but after 
review, it was determined that the requested development was 
incomplete.  As such, the claim was remanded again in April 
2007.  The requisite evidence has been obtained and included 
in the claims folder and the claim has once again been 
returned to the Board for review.  


FINDINGS OF FACT

1.  The VA has fulfilled its notice and duty to assist to the 
appellant by obtaining and fully developing all relevant 
evidence necessary for the equitable disposition of the issue 
addressed in this decision.

2.  Medical evidence etiologically linking the veteran's 
current bilateral hearing disorder with his military service 
has not been presented.  


CONCLUSION OF LAW

A bilateral hearing disability was not incurred in or 
aggravated by active service.  
38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002 & Supp. 2006); 38 
C.F.R. §§ 3.303, 3.385 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran has come before the VA asking that service 
connection be granted for a lower back disability.  The 
Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. § 
3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F. 3d 1328 (Fed. Cir. 2006).

VA satisfied its duty to notify by means of a letter sent to 
the veteran from the agency of original jurisdiction (AOJ); 
said letter was issued prior to the initial AOJ decision.  
This letter informed the appellant of what evidence was 
required to substantiate the claim for service connection and 
of his, and VA's, respective duties for obtaining evidence.  
The appellant was also asked to submit evidence and/or 
information in his possession to the AOJ.

VA has informed the appellant of which evidence he was to 
provide to VA and which evidence VA would attempt to obtain 
on his behalf.  In this regard, the VA sent the appellant 
notice of the VCAA, which spelled out the requirements of the 
VCAA and what the VA would do to assist the appellant.  The 
VA informed the appellant that it would request records and 
other evidence, but that it was the appellant's 
responsibility to ensure that the VA received the records.  
The appellant was told that he should inform the VA of any 
additional records or evidence necessary for his claim.

The Board has fulfilled its duty to assist.  In this 
instance, the VA obtained the veteran's available medical 
treatment records and those other records that the VA was 
made aware thereof.  As such, the VA obtained those records 
and they have been included in the claims folder, available 
for review.  Moreover, the veteran has been examined so that 
the VA would have an accurate depiction of any hearing loss 
from which the veteran was suffering therefrom.  The results 
of that examination have been included in the claims folder 
for further review.  Given the foregoing, the Board finds 
that the VA has substantially complied with the duty to 
procure the necessary medical and personnel records.

Moreover, the appellant was given the opportunity to present 
evidence and testimony before an RO hearing officer and the 
Board.  The appellant was given notice that the VA would help 
him obtain evidence but that it was up to the appellant to 
inform the VA of that evidence.  During the course of this 
appeal, the appellant has proffered documents and statements 
in support of his claim.  It seems clear that the VA has 
given the appellant every opportunity to express his opinions 
with respect to the issue now before the Board and the VA has 
obtained all known documents that would substantiate the 
appellant's assertions.

During the pendency of this appeal, on March 3, 2006, Court 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

In the present appeal, the veteran was provided with Dingess-
type notice via a letter dated April 2006.  As such, the 
Board finds that there is no prejudice to the veteran in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).

In this case, because each of the four content requirements 
of a VCAA notice has been fully satisfied, any error in not 
providing a single notice to the appellant covering all 
content requirements is harmless error.  Here, the appellant 
is not prejudiced by the Board's consideration of his claim 
as VA has already met all notice and duty to assist 
obligations to the appellant under the VCAA.  In essence, the 
appellant in this case has been notified as to the laws and 
regulations governing service connection claims.  He has been 
advised of the evidence considered in connection with his 
appeal and what information VA and the appellant would 
provide.  He has been told what the VA would do to assist him 
with his claim and the VA has obtained all documents it has 
notice thereof that would assist in the adjudication of the 
appellant's claim.  Thus, the Board finds that there has been 
no prejudice to the appellant that would warrant further 
notification or development.  As such, the appellant's 
procedural rights have not been abridged, and the Board will 
proceed with appellate review.  Bernard v. Brown, 4 Vet. App. 
384, 393 (1993).

Under 38 U.S.C.A. §38 U.S.C.A. §§ 1110, 1131 (West 2002) and 
38 C.F.R. § 3.303(b) (2007), service connection may be 
awarded for a "chronic" condition when:  (1) a chronic 
disease manifests itself and is identified as such in service 
(or within the presumption period under 38 C.F.R. § 3.307) 
and the veteran presently has the same condition; or (2) a 
disease manifests itself during service (or during the 
presumptive period), but is not identified until later, and 
there is a showing of continuity of related symptomatology 
after discharge, and medical evidence relates that 
symptomatology to the veteran's present condition.  Savage v 
Gober, 10 Vet. App. 488, 495-98 (1997).

To grant service connection, it is required that the evidence 
shows the existence of a current disability, an in-service 
disease or injury, and a link between the disability and the 
in-service disease or injury.  Watson v. Brown, 4 Vet. App. 
309, 314 (1993).  This principle has been repeatedly 
reaffirmed by the United States Court of Appeals for the 
Federal Circuit, which has stated that ". . . a veteran 
seeking disability benefits must establish . . . the 
existence of a disability [and] a connection between the 
veteran's service and the disability."  Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000).

In addition, disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service-connected.  38 C.F.R. § 3.310 (2007).  The Court has 
held that when aggravation of a veteran's nonservice-
connected disability is proximately due to or the result of a 
service-connected disease or injury, it too shall be service-
connected.  Allen v. Brown, 7 Vet. App. 439, 446 (1995).

The Court has further held that ". . . where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence is required."  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); see also 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992) (The Court 
held that a witness must be competent in order for his 
statements or testimony to be probative as to the facts under 
consideration).  The Court has also held that "Congress 
specifically limits entitlement for service-connected disease 
or injury to cases where such incidents have resulted in a 
disability.  In the absence of proof of a present disability 
there can be no valid claim."  Brammer v. Brown, 3 Vet. App. 
223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 
141, 143-44 (1992).

Moreover, service connection connotes many factors, but 
basically, it means that the facts, as shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service.  A 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
in service.  See Pond v. West, 12 Vet. App. 341 (1999); 
Watson v. Brown, 4 Vet. App. 309, 314 (1993).

Additionally, for hearing disabilities, the regulations 
further provide that impaired hearing will be considered to 
be a disability for the purposes of applying the laws 
administered by VA "when the auditory threshold in any of 
the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 
decibels or greater; or when the auditory threshold for at 
least three of the frequencies 500, 1000, 2000, 3000, or 4000 
Hertz are 26 decibels or greater; or when speech recognition 
scores using the Maryland CNC Test are less than 94 
percent."  38 C.F.R. § 3.385 (2007).

Even though disabling hearing loss may not be demonstrated at 
separation, a veteran may nevertheless establish service 
connection for a current hearing loss disability by 
submitting evidence that the current disability is related to 
service.  Hensley v. Brown, 5 Vet. App. 155 (1993).  The 
threshold for normal hearing is from zero to 20 decibels and 
higher threshold levels indicate some degree of hearing loss.  
Id. (citing Current Medical Diagnosis & Treatment, Stephen A. 
Schroeder, et. al. eds., at 110-11 (1988)).

The veteran has come before the VA asking that service 
connection be granted for bilateral hearing loss.  He has 
claimed that while he was serving with a US Naval Air unit at 
Naval Air Station, Barbers Point, Hawaii, he was constantly 
exposed to jet plane noise.  He has further contended that 
when he was stationed in the Republic of Vietnam, he was 
exposed to rifle fire, explosions, and artillery fire.  He 
maintains that during his whole time in-country he was 
exposed to loud and continuous noises.  He now avers that he 
suffers from hearing loss, and he maintains that "but for" 
his exposure to loud noises in the military, he would not now 
have this condition.  

In conjunction with his claim, the veteran underwent a VA 
audiology exam in August 2004.  The audiologist did find that 
the sensorineural hearing loss in both the left and right 
ear.  However, the audiologist did not provide an opinion as 
to the cause of the veteran's hearing loss.

Another examination was performed in June 2007.  The veteran 
was once again diagnosed as suffering from bilateral hearing 
loss.  However, the examiner concluded the following:

The veteran reports 2 years active duty 
as a deskwatch security guard. 

....

	. . . Hearing loss is less likely as 
not caused by or a result of military 
noise exposure. . . 

	. . . Due to the presence of mild 
left ear high-frequency hearing loss as 
evidenced in veteran's enlistment 
audiogram, and due to bilateral normal 
hearing documented by veteran's discharge 
audiogram, the veteran's hearing loss is 
less likely as not caused by or a result 
of military noise exposure based on 
veteran's entrance and discharge 
audiogram. . . .

The examiner further noted that after the veteran left the 
service, he was exposed to loud noises and he did not use 
hearing protection.  

To support his claim, the veteran has submitted a number of 
hearing test results that were performed by private medical 
care providers.  One record from April 2002 notes that the 
veteran had bilateral hearing loss for 30 years.  The veteran 
told the examiner that he had not been exposed to long-term 
noise exposure.  In fact, the veteran told the examiner that 
he believed that his noise exposure was somehow due to Agent 
Orange exposure.  Another note from August 1998 noted that 
the veteran had been "sandblasting" at work and had not 
been wearing ear protection.  

The Board would point out one other medical record of note - 
that of December 2003 when the veteran was examined by the VA 
for a claim involving the veteran's peripheral nerves.  
During that examination, the veteran admitted to the medical 
examiner that he had been a diesel mechanic since 1990.  This 
job required him to work on diesel engines eight hours a day, 
five days a week.  In other words, for over thirteen years, 
the veteran has been in the close proximity to the loud 
noises produced by diesel engines.  

The evidence shows that the veteran now suffers from 
bilateral hearing loss.  A VA examiner has opined that the 
veteran's current hearing disability is not related to his 
military service.  Hence, the Board is left with the 
contentions made by the veteran.  It is pointed out that the 
veteran has not necessarily been consistent with his 
assertions in that he has said that he was not exposed to 
loud noises after service but other documents within his 
claims folder strongly suggests that he was.  Nevertheless, 
the Board believes that the veteran's contentions were made 
in good faith; however, the veteran is not a doctor and he 
has not undergone medical training.  A lay person is not 
competent to make a medical diagnosis or to relate a medical 
disorder to a specific cause.  However, that same lay person 
is competent to provide evidence on the occurrence of 
observable symptoms during and following service.  If the 
claimed disability is manifested by observable symptoms, lay 
evidence of symptomatology may be adequate to show the nexus 
between the current disability and the in-service disease or 
injury.  Nevertheless, medical evidence is required to show a 
relationship between the reported symptomatology and the 
current disability, unless the relationship is one to which a 
lay person's observations are competent.  See Savage v. 
Gober, 10 Vet. App. 488 (1997).

In this instance, the veteran is competent to say that that 
he may suffer from an inability to hear people and that his 
hard-of-hearing has been present for many years.  However, he 
is not competent to say that he suffers from bilateral 
hearing loss that is related to the veteran's military 
service.  In other words, there is no indication that the 
veteran possesses the requisite medical knowledge or 
education to render a probative opinion involving medical 
diagnosis or medical causation.  See Edenfield v. Brown, 8 
Vet. App. 384, 388 (1995); Robinette v. Brown, 8 Vet. App. 
69, 74 (1995); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

In determining whether service connection is warranted, the 
VA must determine whether the evidence supports the claim or 
is in relative equipoise, with the veteran prevailing in 
either event, or whether the evidence is against the claim, 
in which case service connection must be denied.  38 U.S.C.A. 
§ 5107 (West 2002 & Supp. 2006); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  Based on the above, the Board finds that the 
appellant has not presented competent medical evidence that 
etiologically links his bilateral hearing loss with his 
military service.  The evidence in this case is not so evenly 
balanced so as to allow application of the benefit of the 
doubt rule.  38 U.S.C.A. § 5107 (West 2002 & Supp. 2006); 38 
C.F.R. § 3.102 (2007).  The veteran's claim is thus denied.


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.  



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


